Per curiam.
Stephen M. Pavuk filed with the State Bar of Georgia a petition for voluntary surrender of license under Bar Rule 4-106. A special master was appointed, who determined that Pavuk entered a plea of guilty to three counts of an indictment charging him with bribery, violation of oath by public officer, and conspiracy in restraint of free and open competition in transactions with political subdivisions. All three offenses charged are felonies. The special master found that the pleas of guilty constitute a violation of Standard 66 of Bar Rule 4-102, and recommended that Pavuk’s application to surrender his license be approved, as did the Office of General Counsel of the State Bar of Georgia.
The petition for voluntary surrender of license, being equivalent to disbarment, is granted.

All the Justices concur.

*17Decided March 13, 1990.
William P. Smith III, General Counsel State Bar, Bridget B. Bagley, Assistant General Counsel State Bar, for State Bar of Georgia.
Douglas N. Peters, for Pavuk.